Default having been made in the payment of the amounts imposed by the trial court as a condition of granting the continuance of a moratorium order, the trial court set aside such order, and plaintiffs appeal.
The underlying facts appear in Harrow v. Metropolitan LifeIns. Co., 285 Mich. 349, which held the *Page 196 
order then under consideration involving the propriety of the application of the proceeds of payments imposed as a condition of the continuance of the moratorium order, insofar as it directed the Greater Detroit Mortgage Corporation to pay to the Metropolitan Life Insurance Company from the balance of the money remaining in its hands, after the payment of taxes and insurance premiums, the sum of $1,216.75 in satisfaction of that portion of the mortgage debt which was not satisfied by the sheriff's sale, was void. That case, however, did not involve or pass upon the validity or the amount of the order of the trial court insofar as the amount ordered paid was concerned. Plaintiffs have not paid these amounts. The trial court was within its rights in setting aside the moratorium order by reason of such default under Act No. 98, Pub. Acts 1933, as amended by Act No. 20, Pub. Acts 1934 (1st Ex. Sess.), Act No. 3, Pub. Acts 1935 (Stat. Ann. § 27.1321 et seq.), and Act No. 1, Pub. Acts 1937.
Decree of the trial court affirmed, with costs.
BUTZEL, C.J., and WIEST, BUSHNELL, SHARPE, CHANDLER, NORTH, and McALLISTER, JJ., concurred. *Page 197